DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 11-14, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DREES (US 2016/0377306) in view of YAMAUCHI (US 2006/0087291).
	Regarding claim 1, DREES discloses a frequency response control system (¶ 0040, 0044-0052) comprising:
 	a battery configured to store and discharge electric power (1506, Fig. 15); 
 	a power inverter (1508) configured to control an amount of the electric power stored or discharged from the battery (¶ 0253, 0265) at each of a plurality of time steps during a frequency response period (¶ 0399-0405); and 
 	a frequency response controller (2012, Fig. 22) comprising: 
 	a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) configured to determine values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged 
 	a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22) configured to use at least one of (i) the maximum allowable rate at which the power is stored in the battery or discharged from the battery or (ii) the maximum allowable change in the rate at which the power is stored in the battery or discharged in the battery between consecutive time steps to modify battery power setpoints (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	wherein the power inverter is configured to use the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose generating, by performing one or more calculations, values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	YAMAUCHI discloses generating, by performing one or more calculations, values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0012, 0013, 0016, 0034).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to use the 
 	Regarding claim 2, DREES discloses the high level controller is configured to determine the values of the clipping parameters by: generating an objective function that accounts for both frequency response revenue and a cost of battery degradation as a function of the battery power setpoints modified by the clipping parameters; and optimizing the objective function to generate the values of the clipping parameters (¶ 0344, 0345, 0349, 0353).
 	Regarding claim 3, DREES as modified by YAMAUCHI teaches the clipping parameters comprise at least one of: a battery charging power parameter that defines a maximum allowable rate at which the electric power can be stored in the battery; or a battery discharging power parameter that defines a maximum allowable rate at which the electric power can be discharged from the battery (DREES; ¶ 0271, 0322-0326; YAMAUCHI, ¶ 0012, 0013, 0016, 0034).
 	Regarding claim 4, DREES discloses using the values of the clipping parameters to modify the battery power setpoints comprises: comparing a battery power setpoint to the battery charging power parameter and the battery discharging power parameter; setting the battery power setpoint equal to the battery charging power parameter in response to a determination that the battery power setpoint would cause the battery to charge at a rate that violates the battery charging power parameter; and setting the battery power setpoint equal to the battery discharging power parameter in response to a determination that the battery power setpoint would cause the battery to discharge at a rate that violates the battery discharging power parameter (¶ 0271, 0322-0326).
Regarding claim 8, DREES discloses the frequency response controller is configured to: receive a frequency regulation signal from an incentive provider; transform the frequency regulation signal into a power signal comprising a time series of the battery power setpoints (¶ 0222, 0340-0348).
Regarding claim 9, DREES discloses the frequency response controller is configured to adjust the modified battery power setpoints to reduce a delay between: a first time at which the frequency regulation signal or the power signal has a value of zero; and a second time at which the modified battery power setpoints have a value of zero (¶ 0427, 0429, 0440).
 	Regarding claim 11, DREES discloses a method for controlling an amount of electric power stored or discharged (¶ 0253, 0265; ¶ 0399-0405) from a battery (1506, Fig. 15) in a frequency response control system (¶ 0040, 0044-0052), the method comprising: 
 	operating a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) to determine values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0353; ¶ 0271, 0322-0326, 0376-0378: e.g., battery power limit); 
 	providing at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps from the high level controller to a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22; ¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 

 	using the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose generating, by performing one or more calculations, values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	YAMAUCHI discloses generating, by performing one or more calculations, values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0012, 0013, 0016, 0034).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to use the battery to its maximum capability within a range of safe operation (YAMAUCHI, ¶ 0009, 0012, 0013).
 	Regarding claim 12, DREES discloses operating the high level controller to determine the values of the clipping parameters comprises: generating an objective function that accounts 
 	Regarding claim 13, DREES as modified by YAMAUCHI teaches the clipping parameters comprise at least one of: a battery charging power parameter that defines a maximum allowable rate at which the electric power can be stored in the battery; or a battery discharging power parameter that defines a maximum allowable rate at which the electric power can be discharged from the battery (DREES; ¶ 0271, 0322-0326; YAMAUCHI, ¶ 0012, 0013, 0016, 0034).
 	Regarding claim 14, DREES discloses using the values of the clipping parameters to modify the battery power setpoints comprises: comparing a battery power setpoint to the battery charging power parameter and the battery discharging power parameter; setting the battery power setpoint equal to the battery charging power parameter in response to a determination that the battery power setpoint would cause the battery to charge at a rate that violates the battery charging power parameter; and setting the battery power setpoint equal to the battery discharging power parameter in response to a determination that the battery power setpoint would cause the battery to discharge at a rate that violates the battery discharging power parameter (¶ 0271, 0322-0326).
	Regarding claim 18, DREES discloses receiving a frequency regulation signal from an incentive provider; transforming the frequency regulation signal into a power signal comprising a time series of the battery power setpoints (¶ 0222, 0340-0348).
 	Regarding claim 20, DREES discloses a multi-building management system comprising: 

 	a battery configured to store and discharge electric power for use in powering at least one of the building equipment or the one or more buildings (1506, Fig. 15; ¶ 0253); 
 	a power inverter (1508) configured to control an amount of the electric power stored or discharged from the battery (¶ 0253, 0265) at each of a plurality of time steps during a frequency response period (¶ 0399-0405); and 
 	a frequency response controller (2012, Fig. 22) comprising: 
 	a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) configured to determine values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0271, 0322-0326, 0376-0378); and 
 	a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22) configured to use at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps to modify battery power setpoints (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	wherein the power inverter is configured to use the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose generating, by performing one or more calculations, values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is 
 	YAMAUCHI discloses generating, by performing one or more calculations, values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0012, 0013, 0016, 0034).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to use the battery to its maximum capability within a range of safe operation (YAMAUCHI, ¶ 0009, 0012, 0013).
 	Regarding claim 21, DREES discloses the power inverter is configured to use the modified battery power setpoints to control the amount of electric power stored or discharged from the battery by: comparing at least one of (i) a battery power setpoint or (ii) a difference between the battery power setpoint and a previous battery power setpoint to a threshold based on the values of the clipping parameters; adjusting the battery power setpoint in response to a determination that the battery power setpoint or the difference violates the threshold (¶ 0271, 0322-0326).
Allowable Subject Matter
Claims 5-7, 10, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
	Regarding claim 5, the prior art fails to disclose “the clipping parameters comprise at least one of: a change in charging power parameter that defines a maximum change in the amount of electric power stored in the battery between consecutive time steps; or a change in discharging power parameter that defines a maximum change in the amount of electric power discharged from the battery between consecutive time steps”. 
 	Regarding claims 6 and 7, these claims are dependent on claim 5 and are therefore allowable for the same reasons as claim 5. 
 	Regarding claim 10, the prior art fails to disclose “adjusting the modified battery power setpoints comprises: predicting a number of time steps between a current time step and a future time step at which the frequency regulation signal or the power signal has a value of zero; setting a zero cross bound based on the predicted number of time steps and a maximum allowable change in the modified battery power setpoints between consecutive time steps; and causing the modified battery power setpoints to begin approaching zero in response to a determination that a modified battery power setpoint for the current time step is outside the zero cross bound”.
	Regarding claim 15, the prior art fails to disclose “the clipping parameters comprise at least one of: a change in charging power parameter that defines a maximum change in the amount of electric power stored in the battery between consecutive time steps; or a change in discharging power parameter that defines a maximum change in the amount of electric power discharged from the battery between consecutive time steps”.
 	Regarding claims 16 and 17, these claims are dependent on claim 15 and are therefore allowable for the same reasons as claim 15.
Regarding claim 19, the prior art fails to disclose “adjusting the modified battery power setpoints comprises: predicting a number of time steps between a current time step and a future time step at which the frequency regulation signal or the power signal has a value of zero; setting a zero cross bound based on the predicted number of time steps and a maximum allowable change in the modified battery power setpoints between consecutive time steps; and causing the modified battery power setpoints to begin approaching zero in response to a determination that a modified battery power setpoint for the current time step is outside the zero cross bound”.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
 	Applicant’s arguments with respect to the recitations of generating the values of the clipping parameters by performing calculations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Primary reference DREES is not relied upon to show generating, by performing one or more calculations, values of clipping parameters. Newly found reference YAMAUCHI discloses generating the values of the clipping parameters by performing calculations as described above
 	In response to arguments that primary reference DREES does not disclose the particular parameters generated by the high level controller are the same values used by the low level controller, the cited paragraphs of DREES disclose a battery power limit, which may be the maximum allowable charge/discharge power, and the battery power limit is utilized to modify the battery power setpoint. The low level controller in DREES may comprise, e.g., the battery 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        6/1/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 1, 2021